ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-140, concluding on the record pursuant to Rule l:20-4(f)(default by respondent) that the formal ethics complaint filed against NELSON GONZALEZ of DOVER, who was admitted to the bar of this State in 1997, should be dismissed for lack of clear and convincing evidence of unethical conduct;
And NELSON GONZALEZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court agreeing with the Disciplinary Review Board that the charged violations of RPC 1.5(b) and RPC 1.2(e) should be dismissed;
And the Court also finding that respondent’s failure to file an answer to the complaint does constitute a violation of RPC 8.1(b), but the Court concluding that discipline is not warranted for this violation alone under the circumstances presented, where respondent provided representation to the client and obtained the relief sought;
It is ORDERED that the formal ethics complaint filed against NELSON GONZALEZ in District Docket No. XB-2015-0015E, is dismissed.